Lumpkin, J.
This case having been submitted to the presiding judge without a jury, and, upon consideration of both of the evidence and the law, he having denied the mandamus absolute prayed for, upon a careful consideration of the evidence introduced by both sides and the law applicable thereto this court can not say that the judge erred in rendering such judgment. Judgment affirmed.

All the Justices concur.

J. A. Qomer, Fulwood & Murray, and J. H. Hall, for plaintiffs.
John B. Hutcheson and W. A. Hawkins, for defendant.